UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2011 Date of reporting period:November 30, 2010 Item 1. Schedule of Investments. Snow Capital Opportunity Fund Schedule of Investments November 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 93.07% Biotechnology - 2.45% Amgen, Inc. (a) Capital Markets - 3.19% Bank Of New York Mellon Corp. Commercial Banks - 5.02% Fifth Third Bancorp Synovus Financial Corp. Wells Fargo & Co. Commercial Services & Supplies - 3.05% Avery Dennison Corp. Communications Equipment - 2.44% Brocade Communications Systems, Inc. (a) Cisco Systems, Inc. (a) Nokia OYJ - ADR Diversified Financial Services - 8.69% Bank of America Corp. JP Morgan Chase & Co. Electronic Equipment, Instruments & Components - 0.12% Echelon Corp. (a) Energy Equipment & Services - 4.98% Noble Corporation Baar Patterson-UTI Energy, Inc. Transocean Ltd. (a) Food & Staples Retailing - 1.89% Safeway, Inc. Health Care Providers & Services - 7.91% Community Health Systems, Inc. (a) Health Net Inc. (a) LifePoint Hospitals, Inc. (a) RehabCare Group, Inc. (a) Industrial Conglomerates - 4.14% General Electric Co. Insurance - 13.06% Allstate Corp. Genworth Financial, Inc. (a) Hartford Financial Services Group Inc. MetLife, Inc. Unum Group XL Group PLC Life Sciences Tools & Services - 1.38% Agilent Technologies, Inc. (a) Machinery - 3.57% Ingersoll-Rand PLC Terex Corp. (a) Metals & Mining - 3.04% Alcoa, Inc. Multiline Retail - 4.05% Macy's, Inc. Oil, Gas & Consumable Fuels - 6.02% ConocoPhillips Marathon Oil Corp. Valero Energy Corp. Pharmaceuticals - 3.70% Pfizer, Inc. Semiconductors & Semiconductor Equipment - 6.02% Applied Materials, Inc. Teradyne, Inc. (a) Texas Instruments, Inc. Software - 2.39% Microsoft Corp. Specialty Retail - 5.96% Christopher & Banks Corp. Lowe's Cos, Inc. Men's Wearhouse, Inc. Office Depot, Inc. (a) The Gap, Inc. TOTAL COMMON STOCKS (Cost $236,904,513) $ EXCHANGE-TRADED FUNDS - 1.85% ProShares UltraShort 20+ Year Treasury Fund (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $6,435,160) $ REAL ESTATE INVESTMENT TRUSTS - 0.90% Annaly Capital Management, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,163,507) $ Contracts Value PURCHASED OPTIONS - 0.41% Call Options - 0.41% Allstate Corp. Expiration: January, 2012, Exercise Price: $30.000 Expiration: January, 2012, Exercise Price: $35.000 Avery Dennison Corp. Expiration: January, 2011, Exercise Price: $40.000 5 Bank of America Corp. Expiration: January, 2011, Exercise Price: $19.000 Brocade Communications Systems, Inc. Expiration: January, 2011, Exercise Price: $7.500 Expiration: January, 2012, Exercise Price: $5.000 Expiration: January, 2012, Exercise Price: $7.500 Cisco Systems, Inc. Expiration: January, 2012, Exercise Price: $22.500 eBay, Inc. Expiration: January, 2011, Exercise Price: $22.500 General Electric Co. Expiration: January, 2012, Exercise Price: $17.500 Ingersoll-Rand PLC Expiration: January, 2012, Exercise Price: $45.000 Pfizer, Inc. Expiration: January, 2012, Exercise Price: $15.000 Total Call Options TOTAL PURCHASED OPTIONS (Cost $1,216,881) $ SHORT-TERM INVESTMENTS - 3.57% MONEY MARKET FUND - 3.57% Fidelity Institutional Government Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $9,054,533) $ Total Investments (Cost $255,774,594) - 99.80% Other Assets in Excess of Liabilities - 0.20% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. Snow Capital Opportunity Fund Schedule of Options Written November 30, 2010 (Unaudited) Contracts Value CALL OPTIONS Agilent Technologies, Inc. Expiration: February, 2011, Exercise Price: $37.00 2 Allstate Corp. Expiration: January, 2011, Exercise Price: $32.00 Annaly Capital Management, Inc. Expiration: April, 2011, Exercise Price: $19.00 Applied Materials, Inc. Expiration: April, 2011, Exercise Price: $14.00 Avery Dennison Corp. Expiration: January, 2011, Exercise Price: $40.00 Bank of America Corp. Expiration: January, 2011, Exercise Price: $15.00 Bank Of New York Mellon Corp. Expiration: January, 2011, Exercise Price: $30.00 Christopher & Banks Corp. Expiration: December, 2010, Exercise Price: $7.50 ConocoPhillips Expiration: February, 2011, Exercise Price: $65.00 General Electric Co. Expiration: January, 2011, Exercise Price: $19.00 Genworth Financial, Inc. Expiration: December, 2010, Exercise Price: $14.00 Expiration: March, 2011, Exercise Price: $14.00 Hartford Financial Services Group Inc. Expiration: January, 2011, Exercise Price: $27.50 Expiration: March, 2011, Exercise Price: $28.00 Health Net Inc. Expiration: January, 2011, Exercise Price: $30.00 Ingersoll-Rand PLC Expiration: December, 2010, Exercise Price: $42.50 Expiration: January, 2011, Exercise Price: $42.50 Expiration: January, 2011, Exercise Price: $46.00 6 Expiration: March, 2011, Exercise Price: $45.00 JP Morgan Chase & Co. Expiration: January, 2011, Exercise Price: $43.00 LifePoint Hospitals, Inc. Expiration: February, 2011, Exercise Price: $40.00 Macy's, Inc. Expiration: December, 2010, Exercise Price: $27.00 Expiration: January, 2011, Exercise Price: $26.00 Expiration: January, 2011, Exercise Price: $28.00 Expiration: February, 2011, Exercise Price: $27.00 Expiration: February, 2011, Exercise Price: $29.00 Expiration: May, 2011, Exercise Price: $28.00 Patterson-UTI Energy, Inc. Expiration: January, 2011, Exercise Price: $20.00 23 Expiration: January, 2011, Exercise Price: $22.50 6 Expiration: February, 2011, Exercise Price: $20.00 Pfizer, Inc. Expiration: February, 2011, Exercise Price: $18.00 RehabCare Group, Inc. Expiration: December, 2010, Exercise Price: $20.00 Synovus Financial Corp. Expiration: January, 2011, Exercise Price: $3.00 Expiration: February, 2011, Exercise Price: $3.00 5 25 Teradyne, Inc. Expiration: April, 2011, Exercise Price: $14.00 Terex Corp. Expiration: December, 2010, Exercise Price: $27.00 Expiration: January, 2011, Exercise Price: $25.00 The Gap, Inc. Expiration: January, 2011, Exercise Price: $22.50 Unum Group Expiration: January, 2011, Exercise Price: $22.50 XL Group PLC Expiration: January, 2011, Exercise Price: $25.00 Expiration: April, 2011, Exercise Price: $23.00 Expiration: April, 2011, Exercise Price: $24.00 68 PUT OPTIONS Bank of America Corp. Expiration: December, 2010, Exercise Price: $11.00 Expiration: January, 2011, Exercise Price: $10.00 Expiration: January, 2011, Exercise Price: $12.50 BP PLC Expiration: January, 2011, Exercise Price: $12.50 88 Expiration: January, 2011, Exercise Price: $30.00 eBay, Inc. Expiration: January, 2011, Exercise Price: $20.00 S&P 500 Index Expiration: December, 2010, Exercise Price: $900.00 20 Transocean Ltd. Expiration: January, 2011, Exercise Price: $47.50 Total Options Written (Premiums received $1,375,272) $ The cost basis of investments for federal income tax purposes at November 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation - Equities Gross unrealized appreciation - Options Gross unrealized depreciation - Equities ) Gross unrealized depreciation - Options ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at November 30, 2010 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of November 30, 2010, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Common Stocks $ $
